Title: To George Washington from Louis de Pontière, 6 May 1789
From: Pontière, Louis de
To: Washington, George

 

My General
Nancy in Loraine [France] 6th May 1789

Altho’ I am very uncertain whether this letter will reach you or not, I have nevertheless, taken the liberty to write to you, exposing my situation which becomes more & more deplorable—while I had friends & Relations I asked of them whatever was necessary for me during the American war, & since my return to France while the hope the interest of my Captaincy would be paid I have been received among them with pleasure, but as soon as it was known that I received neither principal nor interest they have ceased to make advances—you may imagine therefore, my General, how unhappy my life must be to be continually among them. I also pray you my General, once more to bring good fortune to us by doing everything in your power to have us paid as soon as possible—I assure you I am one of those who have the greatest need—Others have had sufficient influence to get into service—Consider, my General, that I have done everything for America—my fortune has been employed in it—Observe also, my General, that the debt is of the most sacred nature which you have to pay—and remember, above all, how much I have the honor to be Yr most Obedt Hbe Sert

Depontere—A.D.C. to the Baron Stuben

